Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 30 November 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Nov. 30. 1792.

Your favor of the 8th. has been duly recieved. I send you by the present post a pamphlet on agricultural subjects published by a society in N. York. Mr. Brown wrote me some time ago that my barrel of hams was at Richmond as also the box of books. Should they be still there, I would rather the former should be returned to Monticello for your use, because I have got thro the article of giving dinners very nearly, and shall immediately have the long job of packing my furniture begun. This once begun, I cannot entertain any body more, and therefore the hams would be entirely useless to me. The books however to be sent here. Should the stalactite you mention be still at Richmond, I would wish it to be sent here also, as it would be better deposited in Peele’s Museum. The British packet arrived at N. York the day before yesterday. The English papers give accounts from Brussels and Ostend that the army of Dumourier, 25000, men, had surrendered about the 23d of Sep. (by calculation of dates) to the Duke of Brunswick. Paris articles in the same papers to the 30th. of Sep. say not a word of it. Still there are some circumstances which make us fear that army was in danger, and look like treating for a capitulation. I hope you are all well. My love to my dear Martha, & am Dear Sir Your’s affectionately

Th: Jefferson


